Citation Nr: 0812538	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a duodenal ulcer.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2004 and November 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. and Columbia, South Carolina, respectively.

This case was remanded for further development in February 
2004.


FINDING OF FACT

The residuals of a duodenal ulcer are characterized by 
continuous moderate manifestations of mild diffuse abdominal 
pain.


CONCLUSION OF LAW

The criteria for a 20 percent initial disability rating for 
residuals of a duodenal ulcer have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.114, Diagnostic Codes 7305-7307 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b) (2007), VA must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  In the present case, the 
veteran was issued a February 2004 letter that essentially 
met the requirements set forth in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Moreover, another VCAA letter was 
issued in March 2007.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2007 letter.

It is well to observe that service connection for the 
residuals of a duodenal ulcer has been established and an 
initial rating for that condition has been assigned.  Thus, 
the veteran has been awarded the benefit sought, and his 
claim has been substantiated.  See Dingess v. Nicholson, 19 
Vet. App. at 490-491.  As such, section 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that after 
awarding the veteran service connection for the residuals of 
a duodenal ulcer and assigning an initial disability rating 
for that condition, he filed a notice of disagreement 
contesting the initial rating determination.  The RO 
furnished the veteran a Statement of the Case that addressed 
the initial rating assigned for his residuals of a duodenal 
ulcer, included notice of the criteria for a higher rating 
for that condition, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal and submitting additional medical evidence in support 
of his appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 5103A (West 
2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the veteran and his representative a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased Initial Rating for Residuals of a Duodenal 
Ulcer

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

In June 2004, the RO granted service connection for a 
duodenal ulcer.  A zero percent evaluation was assigned, 
effective from October 16, 2000.  In September 2007, however, 
the RO increased the evaluation to 10 percent as of October 
16, 2000. 

Under Diagnostic Code 7305, a 10 percent evaluation is 
warranted for a mild duodenal ulcer, with recurring symptoms 
once or twice per year.  A 20 percent evaluation is in order 
for a moderate ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent evaluation contemplates a moderately severe ulcer, 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A rating of 60 percent is assigned to severe 
ulcers with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.

In a January 1995 Baptist Medical Center treatment report, it 
was noted there was no definite reflux and the stomach 
appeared normal.  There was no considerable deformity to the 
duodenal bulb.  The physician noted that due to the deformity 
and pooling of barium, he could not exclude a small active 
duodenal ulcer.  The physician's impression was gross 
deformity to the duodenal and peptic ulcer disease.  He also 
noted a small hiatal hernia with no reflux.  The veteran was 
prescribed Prevacid.

An esophagogasduodenoscopy report dated September 1996, Dr. 
Thieu found that the duodenal was normal and that there was 
no evidence of duodenitis, duodenal ulcers, nodules, 
diverticula, intrinsic, or extrinsic masses, polyps, 
arteriovenous malformations, in the duodenum, duodenal bulb 
or pylorus.  

In an August 2000 VA treatment report, it was noted that the 
veteran was prescribed Maalox for his peptic ulcer disease.  
The veteran was to avoid caffeine, spicy foods, and alcohol.  
In a January 2001 VA treatment report the veteran also 
related stomach burning and reflux.  He denied nausea, 
vomiting or melena.  He was on a restricted diet due to 
gastroesophageal reflux disease (GERD).  VA treatment records 
from January 3, 2001, June 25, 2001, December 1, 2001, and 
June 11, 2002, noted that veteran did not experience nausea 
or vomiting.  The veteran was prescribed Lansoprazole, which 
was subsequently changed to Rabeprazole in December 2001.  In 
February 2004, the medication was changed again to 
Omeprazole.

In an August 2001 VA examination, the veteran reported to the 
examiner that he had stomach problems in service.  He had a 
GI series done, which showed a small ulcer.  It was noted 
that the veteran did not have any hematemesis or melena.  He 
had infrequent pain and no weight loss.  The examiner 
diagnosed duodenal ulcer.
In a February 2004 VA treatment report, the veteran was noted 
to have Gastroesophageal Reflux Disorder.  

During a March 2002 VA examination, the veteran reported to 
the examiner that he experienced vomiting and constipation 
before taking Prilosec.  He further told the examiner that he 
noticed a significant improvement in his epigastric pain and 
reflux symptoms while on Prilosec.  The examination revealed 
that his abdomen was soft, nontender and nondistended.  The 
examiner noted normal bowel sounds.  The veteran denied 
hematemesis or melena.

The September 2005 VA examination found no evidence f a 
current active peptic ulcer disease and attributed the 
veteran's symptomatology to reflux.  The examiner noted that 
the veteran, however, did not have a recent 
esophagogastroduodenoscopy.  In a February 2007 VA treatment 
record, the veteran reported having epigastric abdominal 
pain.

During his June 2007 VA stomach examination, the veteran 
reported that he experienced intermittent periods of nausea, 
vomiting, occasional diarrhea, and melena.  He stated that he 
lost about forty pounds during the past year unintentionally.  
He mentioned that he recently had an episode of severe 
epigastric pain which warranted a visit to the hospital.  He 
was prescribed sucralfate.  The examiner noted that he was 
well-nourished, well-developed and did not appear to be in 
obvious discomfort.  The examiner diagnosed duodenal ulcer 
based on the veteran's report.

An August 2007 VA examination revealed complaints of nausea 
and vomiting 4 to 5 times per week since December 2006.  He 
stated that prior to December 2006, his symptoms were severe 
and occurred greater than 10 days in a row.  He told the 
examiner that his current symptoms are not severe and he does 
not have incapacitating episodes or history of anemia.  The 
veteran denied recent melena and hematemesis.  He further 
told the examiner that he had mild diffuse abdominal pain 
daily.  On examination, the veteran's abdomen was soft, with 
mild diffuse tenderness to deep palpation.

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, his disability picture more nearly 
approximates the criteria for a 20 percent evaluation.  The 
probative medical evidence, including treatment reports and 
the August 2007 VA examination, along with the lay testimony, 
demonstrate that the veteran's gastric disorder is manifested 
by continuous moderate manifestations of mild diffuse 
abdominal pain.  A higher rating is not warranted as there is 
no impairment of health manifested by anemia or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.

The veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
The Board finds that the record is in relative equipoise as 
to the symptoms that equal or more nearly approximate the 
criteria for a 20 percent evaluation.  See Fenderson, 12 Vet. 
App. at 125-26.  In summary, for the reasons and bases 
expressed above, the Board concludes that a 20 percent rating 
is warranted.  

The record as a whole does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 20 
percent evaluation at any time since the effective date of 
service connection.  See Fenderson, 12 Vet. App. at 125-26.  
In other words, the veteran's gastric disorder has been no 
more than 20 percent disabling since the effective date of 
his award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra- 
schedular consideration is not in order.







ORDER

Entitlement to a 20 percent initial disability rating for 
residuals of a duodenal ulcer is granted, subject to the 
provisions governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


